Title: From John Adams to James McHenry, 11 September 1798
From: Adams, John
To: McHenry, James



Sir
Quincy Sept 11th 1798

Inclosed are recommendations of Major McFarland, Captain Nathaniel Thwing to be appointed in the army which I pray you to file with other recommendations & record among the candidates for appointments—Also a letter from Dr Waterhouse a very respectable authority recommending Wm: Amherst Barron to be one of the scientific teachers.
I have the honor to be Sir your / most obedient Servant
John Adams.